Citation Nr: 1222126	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as prostate cancer and diagnosed as benign prostate hypertrophy (BPH), to include as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to toxic herbicide exposure.

3.  Entitlement to service connection for chloracne, to include as due to toxic herbicide exposure.

(The issues of entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder and for a total disability rating based on individual unemployability will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter is on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before two of the undersigned Veterans Law Judges (VLJs) in May 2008 and February 2012, respectively.  Transcripts of these hearing are of record.  The law requires that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  Although the May 2008 hearing addressed an underlying issue to the present issues on appeal, the Veteran provided testimony relating to the above.  The VLJ who presided over the May 2008 hearing will participate in this decision to avoid any prejudice or impropriety.  


Additionally, the United States Court of Appeals for Veterans Claims has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, at his February 2012 hearing, the Veteran specifically waived his right to a third hearing.  Therefore, although this appeal must be considered by a panel of three VLJs, it may be considered without testimony at a hearing before the third Board member.  

The issues on appeal were subject to a Board decision in January 2009, which addressed the timeliness of the appeal.  Having found that the appeal was timely, the Board remanded the issues for adjudication and if denied by the RO, for the issuance of a statement of the case.  

While the issue of entitlement to service connection for a prostate disorder is now ready for disposition, the issues of entitlement to service connection for chloracne and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran has a diagnosis of prostate cancer.  

2.  BPH is not a disorder that is presumed related to herbicide exposure, was not manifest during service or for many years thereafter, and is unrelated to service.







CONCLUSION OF LAW

A prostate disorder, claimed as prostate cancer, and diagnosed as BPH, was not shown to be related to active duty service or to herbicide exposure. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Specifically, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While a specific statement of what the evidence must show was not included in the claims file, the December 2003 letter includes a list of enclosures which indicates that the Veteran received this information.  Thus, under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted his own private treatment records.  
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim being adjudicated on appeal.  

The Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and that the records submitted in conjunction with his application for such benefits are not part of the record.  Generally, VA has an obligation to acquire such records, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

However, the Board determines that these SSA records are not relevant to the Veteran's prostate disorder claim.  The evidence does not indicate that he has ever been diagnosed with prostate cancer.  The Veteran himself has denied ever receiving such a diagnosis.  In fact, the Veteran specifically stated at his hearing in February 2012 that he did not seek or receive any treatment or opinions related to the nature and etiology of his BPH.  He has also on no occasion asserted that his BPH is related to active duty or, for that matter, that his BPH has been a factor in his employment.  He has made no indication that the records would be relevant to his appeal on this issue.  Therefore, based on the Veteran's statements, there is no reasonable possibility that the SSA records will contain anything relevant to this claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  There is no prejudice in adjudicating this claim now.  

Further, while the Board has determined that the issue of Agent Orange exposure requires additional development, the results of this development will not impact the Veteran's prostate disorder claim.  Prostate cancer is a disorder that may be presumed related to Agent Orange exposure.  However, the Veteran has specifically denied that he has ever been diagnosed with prostate cancer.  He states that he suffers from BPH, which is not subject to the presumption regulations contained in 38 C.F.R. § 3.307 and 3.309.  Put another way, since the additional development specified in the REMAND portion of this decision has no impact on his prostate disorder claim, there is no prejudice to the Veteran by adjudicating that particular claim now. 

Next, as mentioned above, the Veteran has been provided opportunities to set forth his contentions during the hearing before two of the undersigned VLJs.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As to the first hearing in January 2009, the issue before the Board at that time was the timeliness of the Veteran's appeal, rather than the actual merits of the issues themselves.  Since that appeal was granted, the Veteran cannot now be prejudiced by any omissions or defects in that hearing.  Nevertheless, although it was not part of the appeal at that point, the Veteran was provided the opportunity to testify about his Agent Orange exposure.  See January 2008 Hearing Transcript at p. 4-6.  

As to the second hearing in February 2012, the VLJ identified the issues on appeal.  See February 2012 Hearing Transcript (T.) at p. 2.  Information was also solicited regarding the nature of his exposure to Agent Orange (T. at 3), and the Veteran also testified about the specific nature of his prostate disorder (T. at 4).  Significantly, the VLJ explained to the Veteran that, while prostate cancer was presumptively related to Agent Orange exposure, BPH was not.  (T. at 4-6).  He was also asked whether he ever experienced any difficulty with his prostate in service or whether he possessed any medical evidence relating his BPH to active duty or Agent Orange exposure.  (T. at 6).  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

The Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his prostate disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, as mentioned above, the Veteran specifically denied that he has ever been diagnosed with prostate cancer at his February 2012 hearing.  Moreover, he has not asserted that his BPH had its onset in service or for many years later, nor has he submitted any evidence suggesting a relationship between this disorder and active duty service.  The Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.

Finally, as was noted above, this appeal was remanded by the Board in January 2009 for further development.  Specifically, after determining that the Veteran's appeal was timely, the Board instructed the RO to adjudicate the claims on appeal and issue a supplemental statement of the case (SSOC).  

The Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, in February 2009, the RO readjudicated the claims and issued an SSOC in February 2009.  Accordingly, the Board finds that there has been substantial compliance with the January 2009 remand and there is thus no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran served on active duty from February 1969 to September 1970.  His personnel records reflect that he served in Korea with the 11th Engineer Battalion from July 1969 to September 1970.  He has now asserted that he has a prostate disorder resulting from Agent Orange exposure while stationed along the Demilitarized Zone (DMZ).   

Under VA regulations, a veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to veterans who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for veterans who served in specific units along the Korean DMZ from April 1968 to August 1971, and for veterans in specific specialties at certain U.S. Air Force bases in Thailand during the Vietnam Era.  See 38 C.F.R. § 3.307(a)(6)(iv); M21-1, Part IV, subpart ii, ch. 2, § C(10)(o) (April 26, 2012).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  
38 C.F.R. § 3.309(e).

Service connection may therefore be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran was exposed to toxic herbicides such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162.

In this case, while the Veteran has been diagnosed with BPH in November 2001, he has never been diagnosed with prostate cancer.  In fact, prostate specific antigen (PSA) tests (which would indicate the possibility of prostate cancers) were normal in January 2000, June 2003 and January 2010.  Further, at his hearing before the Board in February 2012, he acknowledged that he did not have prostate cancer (T. at 4).  The Board emphasizes that the presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309(e) is only for application when the evidence reflects a diagnosis of prostate cancer.  There is no similar presumption for BPH. Therefore, service connection is not warranted on this basis.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for BPH with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.

As an initial matter, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a prostate or urinary disorder while in service or any symptoms reasonably attributed thereto.  While the records do reflect a bacterial urethral infection in June 1970, there is no evidence to suggest that this was related to the prostate.  Significantly, on the report a separation physical examination in July 1970, there were no prostate related complaints nor were there any complaints of frequent or painful urination.  BPH was not noted in service.  The Veteran does not argue the contrary.

The post-service treatment records do not reflect any prostate symptoms until he was diagnosed with BPH in November 2001.  The Board emphasizes the multi-year gap between discharge from active duty service in 1970 and the first diagnosis of BPH in 2001 (a 31-year gap).  In fact, at his hearing before the Board in February 2012, he specifically denied having any prostate-related symptoms in service or for many years thereafter.  Continuity of symptoms has not here been established either.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's BPH to active duty.  Specifically, none of the clinical evidence of record indicates that there is a relationship between BPH and the Veteran's active duty service, nor has any treating physician suggested such a relationship. 

Indeed, beyond his claimed exposure to Agent Orange, the Veteran has not asserted that his BPH is otherwise related to service.  In any event, the U.S. Court of Appeals for the Federal Circuit has held that a veteran is competent to offer such testimony only in cases where the disorder may be readily identifiable and does not require an opinion from a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  BPH is not a disorder that may be identified simply by its visible symptoms.  As a consequence, the Veteran is not competent to provide testimony regarding the etiology of his BPH.  Because BPH is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, any unsubstantiated statements regarding the claimed etiology of the Veteran's BPH are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Service connection for a prostate disorder, claimed as prostate cancer and diagnosed as BPH, to include as due to toxic herbicide exposure, is denied.


REMAND

As for the remaining claims on appeal, the Board has determined that additional development is required prior to adjudication.  First, regarding the Veteran's diabetes mellitus and chloracne claims, these claims were denied in December 2004 partially on the basis that Agent Orange exposure has not been shown.  In so concluding, the RO relied on an April 2009 reply by the Joint Services Records and Research Center (JSRRC), who reviewed the unit history for the 11th Engineer Battalion for the year 1969 and found no evidence that anybody from this unit was within 16 miles of the DMZ.  

Although the evidence indicates that the Veteran was in Korea from July 1969 to September 1970, the RO did not request unit records for the year 1970.  This is most likely because, at the time of the ROs request, 38 C.F.R. § 3.307(a)(6)(iv) contemplated Agent Orange exposure along the DMZ only for the period from April 1, 1968 to July 31, 1969.  Thus, under the original proposed regulation, the Veteran's service in Korea overlapped with the applicable presumptive period by one month.  However, based on additional comment and research, VA ultimately decided to extend the applicable period from April 1, 1968 to August 31, 1971 when the new regulation was finally enacted.  See 76 Fed. Reg. 4,248 (January 25, 2011).  

Although the Board notes the statement by the Veteran's representative at his first hearing in May 2008 that the Veteran served near the DMZ in August 1969, this appears to be based on a single document that does not conclusively corroborate the representative's assertion.  It would be prejudicial to rely on it when narrowing the search for records.  Therefore, although the JSRRC has reviewed unit records from 1969, the Veteran's unit records from 1970 must be investigated as well.  

Further, with regard to the Veteran's claim for chloracne, the Board tangentially notes that he is already service connected for acne vulgaris with a 60 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011) (the highest rating allowable for dermatitis or eczema).  While this claim will continue to be considered, it should be noted that separate ratings for distinct disabilities may not be for application where they share a common symptomatology.  See 38 C.F.R. § 4.14 (2011); see also Amberman v. Shinseki, 570 F.3d 1277 (2009).  Therefore, the Veteran should be aware that, even if his chloracne claim is ultimately granted, it may not impact his overall rating.  

Next, in a January 2011 statement, the Veteran's representative (an attorney who no longer represents him) averred that the Veteran was in receipt of disability benefits from the SSA.  He indicated that the Veteran's skin disorder was a component in the award.  However, there has been no apparent attempt to acquire the treatment records the SSA may possess.  In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).

Indeed, the Court has specifically held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Given the likelihood that these records are relevant to the issues on appeal, an attempt should be made to acquire them.

Finally, the claims file reflects that the Veteran has received medical treatment from the Albany VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that facility dated up to November 2010, any additional records should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC/RO should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any additional information or evidence regarding his service along the Korean DMZ from July 1969 to September 1970.  Such information may include the specific dates of service, photographs, pay records, awards or letters written during his active duty service.  

When this is completed, contact the JSRRC and request all information regarding the operations of the Army 11th Engineer Battalion in Korea for the period from July 1969 to September 1970.  Such information may include, but is not limited to unit histories, orders, pay information or any other applicable information that may indicate that the Veteran was present at the DMZ during this time.  If no information is found, a negative response from the JSRRC is required.

2.  Acquire the Veteran's treatment records from the VA Medical Center in Albany, New York, for the period since November 2010.  A record of any negative development should be included in the claims file.

3.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________             ____________________________________
MICHAEL A. HERMAN                                          DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals     Veterans Law Judge, Board of Veterans' Appeals




_______________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


